
	
		I
		111th CONGRESS
		1st Session
		H. R. 3773
		IN THE HOUSE OF REPRESENTATIVES
		
			October 8, 2009
			Ms. Edwards of
			 Maryland (for herself, Mrs.
			 Biggert, Mr. Broun of
			 Georgia, Mr. Sarbanes,
			 Mr. Van Hollen, and
			 Mr. LoBiondo) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend the
		  first-time homebuyer tax credit, and for other purposes.
	
	
		1.Extension of first-time
			 homebuyer tax credit
			(a)In
			 generalSubsection (h) of section 36 of the Internal Revenue Code
			 of 1986 is amended by striking December 1, 2009 and inserting
			 June 1, 2010.
			(b)Election To
			 treat purchase in prior yearSubsection (g) of section 36 of such
			 Code is amended—
				(1)by striking
			 December 1, 2009 and inserting January 1, 2010,
			 and
				(2)by adding at the
			 end the following: In the case of a purchase of a principal residence
			 after December 31, 2009, and before June 1, 2010, a taxpayer may elect to treat
			 such purchase as made on December 31, 2009, for purposes of this section (other
			 than the preceding sentence and subsections (c) and (f)(4)(D))..
				(c)Extension of
			 waiver of recaptureSubparagraph (D) of section 36(f)(4) of such
			 Code is amended—
				(1)by
			 striking December 1, 2009 and inserting June 1,
			 2010, and
				(2)by striking
			 in
			 2009 in the heading and inserting
			 after
			 2008.
				(d)Effective
			 dateThe amendments made by this section shall apply to
			 residences purchased after November 30, 2009.
			
